DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
The proposed amendments submitted 10/26/2020 have been entered. Claims 1-4 and 6-20 are pending where claims 3 and 15-20 are withdrawn from consideration. Claim 5 is newly cancelled from consideration. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 4, and 6 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147329 (Tanner hereinafter) in view of US 2014/0107579 (Lanigan hereinafter) and further in view of US 2010/0195851 (Buccafusca hereinafter).
Regarding claim 1, Tanner teaches a piezoelectric pump (Figure 1) that discloses a pump driven by a piezoelectric element (Element 26 per ¶ 39) and having an inlet (Inlet 29) and an outlet (Outlet 31); and the inlet or the outlet being in a closed state (valves 30 and 32 respectively) and regulate a voltage output to the piezoelectric element (Voltage from supply 54 to actuate the piezoelectric element).
Tanner is silent with respect to a circuit configured to: detect whether the inlet or the outlet is in a closed state; and regulate the voltage output to the piezoelectric element based on detection of the closed state of the inlet or the outlet.
However, Lanigan teaches a pump management system and fluid delivery system in the medical fields (¶ 33) that discloses detecting whether the inlet or the outlet is in a closed state (¶ 1055, 1066, 1077, 1084-1086, 1088, and 1122 details an optical position sensor for inlet/outlet valves which show if the valve is in the right position and/or stuck). The resultant combination of Tanner and Lanigan would result in the regulation of voltage output to the piezoelectric element based on detection of the closed state of the inlet or the outlet (¶ 1055 and 1088 detail that that the information from the sensors is sent to the controller of the pump and this would assist in regulating the voltage applied to the piezoelectric element of Tanner). 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Tanner with the sensor and controller aspect of Tanner to operate the pump with respect to sensed data which will lead to a more efficient pump operation. 
Tanner is silent with respect to the circuit is configured to detect the closed state in part by detecting an impedance of the piezoelectric element. 
However, Buccafusca teaches a controller for a piezoelectric device (¶ 2) where the teachings of Buccafusca utilizes a MEMs controller for piezoelectric actuation. The piezoelectric 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to use the detection of the impedance of the piezoelectric element in the control of the piezoelectric element of Tanner in view of Lanigan, in light of the teachings of Buccafusca, as another mean of control of piezoelectric elements to ensure proper operation
Regarding claim 4, Tanner’s modified teachings are described above in claim 1 where Lanigan further discloses that the circuit is configured to detect the closed state in part by detecting a rate of flow from the inlet to the outlet (¶ 997 of Lanigan further discloses that the rate of fluid outflow is monitored to determine if the outlet valve is occluded).
Regarding claim 6, Tanner’s modified teachings are described above in claim 1 where the combination of Tanner and Lanigan would further disclose that the circuit is configured to raise the voltage output to the piezoelectric element if the circuit detects that the inlet or the outlet is in the closed state. During any pumping cycle of Tanner, a voltage will be raised to activate the piezoelectric element 26 such that at this time a pressure pumping stroke will force .
Claim 2 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147329 (Tanner) in view of US 2014/0107579 (Lanigan) in view of US 2010/0195851 (Buccafusca) and further in view of US 2012/0282111 (Nip hereinafter).
Regarding claim 2, Tanner’s modified teachings are described above in claim 1 but are silent with respect to the circuit being configured to detect the closed state in part by detecting a pressure difference between the inlet and the outlet.
However, Nip teaches a controller for an electrokinetic pump that discloses sensing the closed state in part by detecting a pressure difference between the inlet and the outlet (¶ 13-14). The resultant combination would use the pressure differential in part to detect the valve position in Tanner per Lanigan’s controller due to a high pressure showing that neither valve is open and a lower pressure than a threshold showing that at least one valve is open.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the sensing data of Tanner and Lanigan with the pressure differential of Nip to increase the flow parameters being measured to ensure proper pump operation. 
Claims 7 and 8 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147329 (Tanner) in view of US 2014/0107579 (Lanigan) in view of US 2010/0195851 (Buccafusca) and further in view of US 4825904 (Grau hereinafter)
Regarding claim 7, Tanner’s modified teachings are described above in claim 1 where Buccafusca teaches the measuring of an impedance of the piezoelectric element but are silent with respect to the circuit being configured to detect the closed state in part by detecting using a magnitude of the impedance of the piezoelectric element at a drive frequency of the pump.

It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the controller of Tanner/Lanigan/Buccafusca with the complex impedance detection of Grau to gather the most information regarding the impedance to ensure the actuator is operating as desired.
Regarding claim 8, Tanner’s modified teachings are described above in claim 1 where Buccafusca teaches the measuring of an impedance of the piezoelectric element but are silent with respect to the circuit being configured to detect the closed state in part by using a phase of the impedance of the piezoelectric element at a drive frequency of the pump.
However, Grau a sensing device for detecting the impedance of a moving element (Column 6 Line 63 through Column 7 Line 13) which explicitly teaches getting the complex impedance (including the phase shift) rather than just a magnitude of the impedance such that the resultant combination would disclose detecting a phase of the impedance of the piezoelectric element at a drive frequency of the pump.
.
Claim 10 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147329 (Tanner) in view of US 2014/0107579 (Lanigan) further in view of US 2010/0195851 (Buccafusca) and further in view of US 2014/0116519 (Brown hereinafter).
Regarding claim 10, Tanner’s modified teachings are described above in claim 1 but fail to disclose an indicator configured to display an indication of the closed state of the inlet or the outlet.
However, Brown teaches a valve indicating system that discloses an indicator configured to display an indication of the closed state of the inlet or the outlet (Abstract and ¶ 22 disclosing that the indicator may be a light among other things).
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump and control of Tanner and Lanigan with the valve position indicator of Brown to allow for easy user recognition as to which position a valve is in.
Claim 11 is rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147329 (Tanner) in view of US 2014/0107579 (Lanigan) further in view of US 2010/0195851 (Buccafusca) and further in view of US 2008/0184183 (Baker hereinafter).
Regarding claim 11, Tanner’s modified teachings are described above in claim 1 but fail to disclose wherein object to be suctioned by the aspirator or pressurizer is nasal mucus.
However, Brown teaches an irrigation and aspirator that discloses the target fluid being pumped is nasal mucus.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the usage of Tanner’s pump with the usage taught by Brown to allow for a controlled pumping operation to remove mucus with a precise piezoelectric pump and valving to prevent backflow.
Claims 12-14 are rejected under 35 U.S.C. 103 as being unpatentable over US 2006/0147329 (Tanner) in view of US 2014/0107579 (Lanigan).
Regarding claim 12, Tanner teaches a piezoelectric pump (Figure 1) that discloses a pump having an inlet and an outlet (Figure 1, actuator 26 with inlet 29 and outlet 31); the inlet or the outlet is in a closed state or an open state (Inherent of the valves 30 for the inlet and 32 for the outlet); raise a drive voltage of the pump when the inlet or the outlet is in the closed state; and lower the drive voltage of the pump when the inlet or the outlet is in the open state. During any pumping cycle of Tanner, a voltage will be raised to activate the piezoelectric element 26 such that at this time a pressure pumping stroke will force the outlet open and the inlet closed or a suction stroke which will force the inlet pen and the outlet closed. Conversely, the voltage will be lowered at the completion of either of the suction or pressure stroke such that the inlet or outlet valve is in an open state.

However, Lanigan teaches a pump management system and fluid delivery system in the medical fields (¶ 33) that discloses detecting whether the inlet or the outlet is in a closed state (¶ 1055, 1066, 1077, 1084-1086, 1088, and 1122 details an optical position sensor for inlet/outlet valves which show if the valve is in the right position and/or stuck). The resultant combination of Tanner and Lanigan would result in the regulation of voltage output to the piezoelectric element based on detection of the closed state of the inlet or the outlet (¶ 1055 and 1088 detail that that the information from the sensors is sent to the controller of the pump and this would assist in regulating the voltage applied to the piezoelectric element of Tanner). A further resultant combination between Tanner and Lanigan would be such that a circuit configured to: detect whether the inlet or the outlet is in a closed state or an open state; raise a drive voltage of the pump when the circuit detects that the inlet or the outlet is in the closed state; and lower the drive voltage of the pump when the circuit detects that the inlet or the outlet is in the open state 
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify the pump of Tanner with the sensor and controller aspect of Tanner to operate the pump with respect to sensed data which will lead to a more efficient pump operation.
Regarding claim 13
Regarding claim 14, Tanner’s modified teachings are described above in claim 12 where the combination of Tanner and Lanigan further disclose that the circuit is configured to detect whether a flow passage communicating with the suction portion or the discharge portion is in a closed state (¶ 997 of Lanigan further discloses that the rate of fluid outflow is monitored to determine if the outlet valve is occluded).

Response to Arguments
Applicant's arguments filed 10/26/2020 have been fully considered but they are not persuasive. 
The arguments regarding the proposed amendments to claim 1 by incorporating the claim language from the now cancelled claim 5 have been reviewed but are found to not be persuasive. The claim language allows for the impedance sensed to factor into the control, which is detecting the valve state therefore the claimed language, is read on by the combination presented. If the Applicant were to further amend the claim to clarify the impedance and how it specifically factors into the controller, the claim may overcome the rejection of record. 
The arguments regarding claim 12 have been reviewed but they are found to not be persuasive. Claim 12 features the language “raise a drive voltage of the pump when the circuit detects that the inlet or the outlet is in the closed state; and lower the drive voltage of the pump when the circuit detects that the inlet or the outlet is in the open stat” which encompasses any scenario possible, therefore the rejection of record will read on the claim language. A suggestion would be to make the claim more specific regarding the desired relationship between the drive voltage and the valve states. 

Allowable Subject Matter
Claim 9 is objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims. A further review of claim 9 requires the language “the circuit is configured to detect the closed state in part by using a frequency at which a magnitude of the impedance of the piezoelectric element is minimized.” The present combination of Tanner, Lanigan, Buccafusca, and Gallmeyer is seen as not teaching the claimed limitations. Tanner and Lanigan teach the base of a piezoelement with detection of the states of the pump and Buccafusca teaches the specific sensing and controlling of the pump with respect to impedance. Gallmeyer in ¶ 25-27 was originally cited for teaching the limitation of “the circuit is configured to detect the closed state in part by using a frequency at which a magnitude of the impedance of the piezoelectric element is minimized” however Gallmeyer at most teaches the general knowledge of operating frequencies and magnitudes of impedances. The required claimed structure of “using a frequency at which a magnitude of the impedance of the piezoelectric element is minimized” has not been taught and therefore claim 9 is objected to for being allowable over the prior art. 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CONNOR J. TREMARCHE whose telephone number is (571)272-2175.  The examiner can normally be reached on Monday - Thursday 7:30-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/CONNOR J TREMARCHE/Primary Examiner, Art Unit 3746